Title: To George Washington from Alexander Hamilton, 8 April 1783
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir,
                             8 April 1783
                        
                        I have received your Excellency’s letters of the 31st of March & 4th of April, the last to day—The
                            one to Col. Bland as members of the Committee has been read in Committee confidentially and gave great satisfaction. The
                            idea of not attempting to separate the army before the settlement of accounts corresponds with my proposition—That of
                            endeavouring to let them have some pay had also appeared to me indispensable. The expectations of the army as represented
                            by Your Excellency are moderation itself—To morrow we confer with the Superintendant of Finance on the subject of
                            money—There will be difficulty, but not we hope insurmountable.
                        I thank your Excellency for the hints you are so obliging as to give me in your private letter. I do not
                            wonder at the suspicions that have been infused, nor should I be surprised to hear that I have been pointed out as one of
                            the persons concerned in playing the game described—But facts must speak for themselves—The Gentlemen who were here from
                            the army; General McDougall who is still here will be able to give a true account of those who have supported the just
                            claims of the army, and of those who have endeavoured to elude them.
                        There are two classes of men Sir in Congress of very Different views—one attached to state, the other to
                            Continental politics—The last have been strenuous advocates for funding the public debt upon solid securities; the former
                            have given every opposition in their power and have only been dragged into the measures which are now near being adopted
                            by the clamours of the army and other public creditors—The advocates for Continental funds have blended the interests of
                            the army with other Creditors from a conviction, that no funds for partial purposes will go through those states to whose
                            citizens the United States are largely indebted—or if they should be carried through from impressions of the moment would
                            have the necessary stability; for the influence of those unprovided for would always militate against a provision for
                            others, in exclusion of them. It is vain to tell men who have parted with a large part of their property on the public
                            faith that the services of the army are intitled to a preference—they would reason from their interest and their
                            feelings—these would tell them that they had as great a title as any other class of the community to public justice, and
                            that while this was denied to them, it would be unreasonable to make them bear their part of a burthen for the benefit of
                            others—This is the way they would reason & as their influence in some of the states was considerable they would
                            have been able to prevent any partial provision.
                        But the question was not merely how to do justice to the creditors, but how to restore public credit—Taxation
                            in this Country it was found could not supply a sixth part of the public necessities—The loans in Europe were far short of
                            the ballance and the prospect every day diminishing—The Court of France telling us in plain terms she could not even do as
                            much as she had done—Individuals in Holland & every where else refusing to part with their money on the precarious
                            tenure of the mere faith of this country, without any pledge for the payment either of principal or interest.
                        In this situation what was to be done? It was essential to our cause that vigorous efforts should be made to
                            restore public credit—it was necessary to combine all the motives to this end, that could operate upon different
                            descriptions of persons in the different states—The necessity and discontents of the army presented themselves as a
                            powerful engine.
                        But Sir these Gentlemen would be puzzled to support their insinnuations by a single fact—It was indeed
                            proposed to appropriate the intended impost on trade to the army debt and what was extraordinary by Gentlemen who had
                            expressed their dislike to the principle of the fund—I acknowledge I was one that opposed this; for the reasons already
                            assigned & for these additional ones—That was the fund on which we most counted—to
                            obtain further loans in Europe it was necessary we should have a fund sufficient to pay the interest of what had been
                            borrowed & what was to be borrowed—The truth was these people in this instance wanted to play off the army against
                            the funding system.
                        As to Mr Morris, I will give Your Excellency a true explanation of his conduct—He had been for some time
                            pressing Congress to endeavour to obtain funds, and had found a great backwardness in the business—He found the taxes
                            unproductive in the different states—he found the loans in Europe making a very slow progress—he found himself pressed on
                            all hands for supplies; he found himself in short reduced to this alternative either of making engagements which he could
                            not fulfil or declaring his resignation in case funds were not established by a given time. Had he followed the first
                            course the bubble must soon have burst—he must have sacrificed his credit & his character, and public credit
                            already in a ruinous condition would have lost its last support. He wisely judged it better to resign; this might increase
                            the embarrassments of the moment, but the necessity of the case it was to be hoped would produce the proper measures; and
                            he might then resume the direction of the machine with advantage and success—He also had some hope that his resignation
                            would prove a stimulus to Congress.
                        He was however ill-advised in the publication of his letters of resignation—This was an imprudent step and
                            has given a handle to his personal enemies, who by playing upon the passions of others have drawn some well meaning men
                            into the cry against him—But Mr Morris certainly deserves a great deal from his country. I believe no man in this country
                            but himself could have kept the money-machine a going during the period he has been in office—From every thing that
                            appears his administration has been upright as well as able.
                        The truth is the old leaven of Deane & Lee is at this day working against Mr Morris—He happened in
                            that dispute to have been on the side of Deane & certain men can never forgive him. A man whom I once esteemed,
                            and whom I will rather suppose duped than wicked is the second actor in this business.
                        The matter with respect to the army which has occasioned most altercation in Congress and most
                            dissatisfaction in the army has been the half pay—The opinions on this head have been two—one party was for referring the
                            several lines to their states to make such commutation as they should think proper—the other for making the commutation by
                            Congress and funding it on continental security—I was of this last opinion and so were all those who will be represented
                            as having made use of the army as puppets—Our principal reasons were 1st by referring the lines to their respective
                            states, those which were opposed to the half pay would have taken advantage of the officers necessities, to make the
                            commutation far short of an equivalent—2dly The inequality which would have arisen in the different states when the
                            officers came to compare (as has happened in other cases) would have been a new source of discontent—3dly such a reference
                            was a continuance of the old wretched state system, by which the ties between Congress and the army have been nearly
                            dissolved—by which the resources of the states have been diverted from the common treasury & wasted; a system
                            which Your Excellency has often justly reprobated.
                        I have gone into these details to give You a just idea of the parties in Congress. I assure you upon my honor
                            Sir I have given you a candid state of facts to the best of my judgment—The men against whom the suspicions you mention
                            must be directed are in general the most sensible the most liberal, the most independent and the most respectable
                            characters in our body as well as the most unequivocal friends to the army—In a word they are the men who think
                            continentally. I have the honor to be With sincere respect & esteem Yr Excellcys Most Obed. servt
                        
                            A. Hamilton
                        
                        
                            I am Chairman of a Committee for peace arrangements—We shall ask your Excellency’s opinion at large on
                                a proper military peace establishment. I will just hint to Yr Excellency that our prejudices will make us wish to keep
                                up as few troops as possible.
                            We this moment learn an officer is arrived from Sir Guy Carleton with
                                dispatches—probably official accounts of peace.
                        
                    